 Case: 3:14-cr-00166-WHR Doc #: 150 Filed: 08/12/20 Page: 1 of 2 PAGEID #: 2099                   (1 of 2)




                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                100 EAST FIFTH STREET, ROOM 540
   Deborah S. Hunt             POTTER STEWART U.S. COURTHOUSE               Tel. (513) 564-7000
       Clerk                       CINCINNATI, OHIO 45202-3988             www.ca6.uscourts.gov




                                                 Filed: August 12, 2020




Carlos Pavon
D. Ray James Correctional Facility
P.O. Box 2000
Folkston, GA 31537

                     Re: Case No. 20-3006, In re: Carlos Pavon
                         Originating Case No. : 3:14-cr-00166-1

Dear Mr. Pavon,

   The Court issued the enclosed Order today in this case.

                                                 Sincerely yours,

                                                 s/Ryan E. Orme
                                                 Case Manager
                                                 Direct Dial No. 513-564-7079

cc: Mr. Richard W. Nagel

Enclosure

No mandate to issue
 Case: 3:14-cr-00166-WHR Doc #: 150 Filed: 08/12/20 Page: 2 of 2 PAGEID #: 2100                     (2 of 2)



                                          No. 20-3006

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT                                FILED
                                                                               Aug 12, 2020
                                                                          DEBORAH S. HUNT, Clerk
In re: CARLOS PAVON,                                    )
                                                        )               ORDER
        Petitioner.                                     )




        Before: CLAY, ROGERS, and MURPHY, Circuit Judges.


        Carlos Pavon, a pro se federal inmate, petitions for a writ of mandamus and moves to

proceed in forma pauperis. He asks that the district court be compelled to rule on his motion for

a new trial and four other motions.

        “Mootness results when events occur during the pendency of a litigation which render the

court unable to grant the requested relief.” Carras v. Williams, 807 F.2d 1286, 1289 (6th Cir.

1986). The district court ruled on Pavon’s motion for a new trial and four other motions in May

2020, providing him the relief he requested from this Court and rendering the mandamus petition

moot.

        The mandamus petition is DISMISSED as moot. The motion to proceed in forma pauperis

is DENIED as moot.

                                            ENTERED BY ORDER OF THE COURT




                                            Deborah S. Hunt, Clerk
